Citation Nr: 1709636	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  06-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether it was proper to terminate the appellant's dependency and indemnity compensation (DIC) benefits based on excess countable income.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1999 to February 2001.  He died in November 2001.  The appellant is a surviving parent of the Veteran. 

This case comes to the Board of Veterans' Appeals (Board) from an August 2005 determination letter by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, finding that the appellant's award of dependency and indemnity compensation as a surviving parent of the Veteran (Parents' DIC) must be terminated based on excess income.  

In June 2010, the appellant testified before a Veterans Law Judge at a hearing at the Phoenix RO.  A transcript of the proceeding is of record.  

In March 2015, the appellant was notified that the Veterans Law Judge who held the June 2010 hearing was no longer with the Board (due to retirement) and she was asked whether she would like another hearing.  The appellant replied that she wanted another hearing before the Board at the RO, and the case was remanded to the RO to schedule a hearing in May 2015.  

In January 2017, the appellant before a Veterans Law Judge at a hearing live by videoconference.  A transcript of the proceeding is of record.  

While the Board notes the appellant's written statement received on January 25, 2017 that stated: "I have no desire to pursue the matter of DIC that [the Board] has continued to focus on; it is irrelevant at this point in time." The Board finds that it retains jurisdiction over the issue of whether the termination of the appellant's DIC benefits was proper based upon the appellant's testimony that was received at the same time.  The appellant's testimony indicated that she did not desire to withdraw her appeal regarding the termination of her DIC benefits, and therefore the Board finds that the written statement did not act as a knowing withdrawal of this issue.  See Delisio v. Shinseki, 25 Vet. App 45 (2011).

At the appellant's January 2017 hearing before the Board, the appellant raised the issue of entitlement to a claim for burial benefits.  The appellant is advised that her statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The following issues have been raised by the record in a statement received in February 11, 2014: whether an October 17, 2001 rating decision clearly and unmistakably erred in assigning an effective date for entitlement to special monthly compensation due to need for aid and attendance; entitlement to an extension of the delimiting date for the appellant's eduction benefits under the Dependent's Educational Assistance program; and request for an audit of the DIC benefits paid to the appellant prior to September 1, 2004.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that the claim at issue must again be remanded prior to adjudication by the Board.  The appellant is entitled to substantial compliance with the Board's June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1993); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Unfortunately, the AOJ did not substantially comply with the Board's remand instructions, and as a result, this case must again be remanded.

The June 2011 Board remand stated that the AOJ "should readjudicate the appellant's Parents' DIC benefits claim for the years beginning January 1, 2004, and January 1, 2005, de novo.  If the benefit sought by the remanded claim is not granted to the appellant's satisfaction, provide her with a SSOC and an appropriate opportunity to respond."  While an SSOC was issued in September 2013, this SSOC did not consider additional pertinent evidence which was received by the AOJ prior to the SSOC as requested by the Board.  

In July 2010, a medical expense report was received from the appellant regarding unreimbursed medical expenses for the calendar years of 2004 and 2005.  The statement reports that the appellant paid for at least $9666.62 of unreimbursed medical expenses in the calendar year of 2004.  

For Parents' DIC, the amount payable by law is reduced by an amount, as determined by the Secretary, based on the parent's annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parent's income is not in excess of the applicable maximum annual benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Under 38 C.F.R. § 3.25(a), Parents' DIC is reduced by $0.08 for each dollar of countable income in excess of $800, except that no DIC payment shall be less than $5 (five dollars) per month.  The annual income limits for Parents' DIC are provided for in 38 U.S.C.A. § 1315(b)(3).  Effective December 1, 2003, that income limit for one parent where two parents were not living together was $11,256, whereas where income exceeded $6,663 the amount to be paid was the $5 minimum monthly.  See http://www.benefits.va.gov/COMPENSATION/resources_comp0403.asp.  Effective December 1, 2004, that income limit for one parent where two parents are not living together was $11,560.  See http://www.benefits.va.gov/COMPENSATION/resources_comp0404.asp.

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded. The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  38 C.F.R. § 3.262 (l)(4).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  38 C.F.R. § 3.262 (l).

Here, the appellant has submitted a statement regarding medical expenses for the period at issue, which may entitle her to restoration of DIC benefits in excess of the statutory minimum payment.  The September 2013 SSOC does not indicate that this evidence was considered by the AOJ, despite the Board's request that the appellant's claim be readjudicated. 

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the appellant's entitlement to Parents' DIC benefits for the years beginning January 1, 2004, and January 1, 2005, de novo.  The AOJ should specifically consider the medical expense report received in July 2010, and the February 2005 EVR.  

The AOJ should note that a claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility. 38 C.F.R. § 3.262 (l).

If the benefit sought by the remanded claim is not granted to the appellant's satisfaction, provide her with a SSOC and an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



